Name: Commission Implementing Regulation (EU) 2015/1374 of 7 August 2015 amending Council Regulation (EC) No 2368/2002 implementing the Kimberley Process certification scheme for the international trade in rough diamonds
 Type: Implementing Regulation
 Subject Matter: documentation;  international trade;  trade policy;  coal and mining industries;  tariff policy;  Europe
 Date Published: nan

 11.8.2015 EN Official Journal of the European Union L 212/3 COMMISSION IMPLEMENTING REGULATION (EU) 2015/1374 of 7 August 2015 amending Council Regulation (EC) No 2368/2002 implementing the Kimberley Process certification scheme for the international trade in rough diamonds THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 2368/2002 of 20 December 2002 implementing the Kimberley Process certification scheme for the international trade in rough diamonds (1), and in particular Article 19 thereof, Whereas: (1) Article 19 of Regulation (EC) No 2368/2002 provides for a list of Community authorities to be maintained by the Commission in Annex III; (2) Portugal has designated a Community authority and has informed the Commission thereof. The Commission concluded that sufficient evidence was provided that this authority can reliably, timely, effectively and adequately fulfil the tasks required by Chapters II, III and V of Regulation (EC) No 2368/2002. (3) The measures provided for in this Regulation are in accordance with the opinion of the Committee referred to in Article 22 of Regulation (EC) No 2368/2002, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EC) No 2368/2002 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 August 2015. For the Commission, On behalf of the President, Cecilia MALMSTRÃ M Member of the Commission (1) OJ L 358, 31.12.2002, p. 28. ANNEX ANNEX III List of Member States' competent authorities and their tasks as referred to in Articles 2 and 19 BELGIUM Federale Overheidsdienst Economie, KMO, Middenstand en Energie, Dienst Vergunningen Service Public FÃ ©dÃ ©ral Economie, PME, Classes moyennes et Energie, Service Licence ItaliÃ «lei 124, bus 71 B-2000 Antwerpen Tel. (32-2) 277 54 59 Fax (32-2) 277 54 61 E-mail: kpcs-belgiumdiamonds@economie.fgov.be In Belgium the controls of imports and exports of rough diamonds required by this Regulation and the customs treatment will only be done at: The Diamond Office, Hovenierstraat 22 B-2018 Antwerpen BULGARIA Ministry of Finance International Financial Institutions and Cooperation Directorate 102 G. Rakovski str. Sofia, 1040 Bulgaria Tel. (359-2) 98 59 24 00/98 59 2401 Fax (359-2) 98 59 24 02 E-mail: ific@minfin.bg CZECH REPUBLIC In the Czech Republic the controls of imports and exports of rough diamonds required by this Regulation and the customs treatment will only be done at: GenerÃ ¡lnÃ ­ Ã editelstvÃ ­ cel BudÃ jovickÃ ¡ 7 140 96 Praha 4 Ã eskÃ ¡ republika Tel. (420-2) 61 33 38 41, (420-2) 61 33 35 41, cell (420-737) 213 793 Fax (420-2) 61 33 38 70 E-mail: diamond@cs.mfcr.cz Permanent service at designated custom office  Praha RuzynÃ  Tel. (420-2) 220 113 788 Tel. (420-2) 220 119 678 GERMANY In Germany the controls of imports and exports of rough diamonds required by this Regulation, including the issuing of EU certificates, will only be done at the following authority: Hauptzollamt Koblenz Zollamt Idar-Oberstein Zertifizierungsstelle fÃ ¼r Rohdiamanten HauptstraÃ e 197 D-55743 Idar-Oberstein Tel. (49-6781) 56 27-0 Fax (49-6781) 56 27-19 E-mail: poststelle.za-idar-oberstein@zoll.bund.de For the purpose of Articles 5(3), 6, 9, 10, 14(3), 15 and 17 of this Regulation, concerning in particular reporting obligations to the Commission, the following authority shall act as competent German authority: Bundesfinanzdirektion SÃ ¼dost KrelingstraÃ ²e 50 D-90408 NÃ ¼rnberg Tel. (49-911) 376 3754 Fax (49-911) 376 2273 E-mail: diamond.cert.bfd-suedost@zoll.bund.de PORTUGAL Autoridade TributÃ ¡ria e Aduaneira DireÃ §Ã £o de ServiÃ §os de RegulaÃ §Ã £o Aduaneira R. da AlfÃ ¢ndega, 5 1149-006 Lisboa Tel. +351 218813888/9 Fax +351 218813941 E-mail: dsra@at.gov.pt In Portugal the controls of imports and exports of rough diamonds required by this Regulation and the customs treatment will only be done at: AlfÃ ¢ndega do Aeroporto de Lisboa Aeroporto de Lisboa, Terminal de Carga, EdifÃ ­cio 134 1750-364 Lisboa Tel. +351 210030080 Fax +351 210037777 E-mail address: aalisboa-kimberley@at.gov.pt ROMANIA Autoritatea NaÃ ionalÃ  pentru ProtecÃ ia Consumatorilor (National Authority for Consumer Protection) 1 Bd. Aviatorilor Nr. 72, sectorul 1 BucureÃti, RomÃ ¢nia (72 Aviatorilor Bvd., sector 1, Bucharest, Romania) Cod postal (Postal code) 011865 Tel. (40-21) 318 46 35/312 98 90/312 12 75 Fax (40-21) 318 46 35/314 34 62 www.anpc.ro UNITED KINGDOM Government Diamond Office Conflict Department Room WH1.214 Foreign and Commonwealth Office King Charles Street London SW1A 2AH Tel. (44-207) 008 6903/5797 Fax (44-207) 008 3905 KPUK@fco.gov.uk